Citation Nr: 0409371	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  97-01 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.

2.  Entitlement to service connection for a psychiatric 
disability.

3.  Entitlement to an initial compensable evaluation for 
residuals of rotator cuff repair of the right shoulder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to May 
1967.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1996 rating decision 
in which the RO denied service connection for a right 
shoulder and arm disorder, and a right foot disorder.  The 
veteran appealed and was afforded a hearing at the RO before 
a member of the Board in September 1997.  The case was 
remanded by the Board in February 1998 for evidentiary 
development.  The case was remanded again by the Board in 
April 1999 for additional evidentiary development and VA 
examination.

In a January 200 rating decision, the RO granted service 
connection for status post rotator cuff repair of the right 
shoulder, and assigned a noncompensable rating.  The veteran 
appealed for a higher initial rating.  Inasmuch as the appeal 
involving the right shoulder is from an original award, the 
Board has framed that issue as shown on the title page of 
this decision.  See Fenderson v West, 12 Vet. App. 119 (1999) 
(appeals from original awards are not construed as claims for 
increased ratings).

In a November 1999 rating decision, the RO denied service 
connection for an acquired psychiatric disorder.  The veteran 
filed a timely appeal and that issue is also now before the 
Board.

The veteran testified at a video hearing before the 
undersigned Veterans Law Judge in May 2003.  A transcript of 
that hearing is of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

 The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, 
and Pub. L. No. 108-183, §§ 701(a),(b); 117 Stat. 2651 (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5102, 5103(b)), 
requires VA to advise claimants of the evidence needed to 
substantiate their claims, of what evidence they are 
responsible for obtaining and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  VA 
has elaborated on these obligations by adopting a regulation 
providing that it will tell claimants to supply relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2003).  

The United States Court of Appeals for Veterans Claims has 
held that the notice requirements of the VCAA are not met 
unless VA can point to a specific document in the claims 
folder.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran has not yet received this notice.

At his May 2003 hearing, the veteran testified that he 
received current treatment for his psychiatric and shoulder 
disabilities at the VA Medical Center in Beckley, West 
Virginia.  The claims folder does not contain records dated 
subsequent to April 2002.  

At the hearing the veteran testified that his right shoulder 
disability had worsened to the point that he would need 
additional therapy.  This testimony suggests that his 
disability has worsened since his last examination in August 
1999.  The veteran is entitled to a new VA examination where 
there is evidence that the condition has worsened since the 
last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

With regard to his psychiatric disability, the veteran 
testified that he has experienced the same symptoms since his 
discharge from service.  A psychologist at a Vet Center 
opined in July 1999, that the veteran's current psychiatric 
disability was related to service.  However, it is unclear 
whether the psychologist reviewed the claim's folder.  Under 
the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  A continuity of 
symptomatology can supply the evidence of a link between 
current disability in service.  Charles v. Principi, 16 Vet. 
App. 370 (2002).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim, and to ensure 
full compliance with due process notice requirements, the 
case is hereby REMANDED to the RO for the following actions:

1.  The RO should send the veteran and 
his representative a VCAA notice letter 
consistent with the requirements of 
38 U.S.C.A. § 5103(a), and 38 C.F.R. 
§ 3.159(b).  The RO should take the 
necessary steps to obtain relevant 
records identified by the veteran in 
response to the VCAA notice.

2.  The RO should obtain records of the 
veteran's treatment at the Beckley West 
Virginia VA Medical Center for a 
psychiatric or shoulder disability since 
April 2002.

3.  The RO should afford the veteran an 
orthopedic examination to determine the 
current severity of his right shoulder 
disability.  The examiner should report 
the ranges of motion of the right 
shoulder in degrees.  The examiner should 
determine whether the right shoulder 
disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not 
be limited to muscles or nerves. These 
determinations should, if feasible, be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

The examiner should also report whether 
there is malunion, nonunion, fibrous 
union or loss of the head of the humerus; 
or dislocation, nonunion or malunion of 
the clavicle or scapula.  The examiner 
should also report the frequency of any 
dislocations of the humerus, clavicle or 
scapula.  The examiner should review the 
claims folder.

4.  The veteran should be provided a 
psychiatric examination.  The examiner 
should express an opinion, after 
reviewing the claims folder, as to 
whether it is at least as likely as not 
(50 percent probability or more) that any 
current psychiatric disability had its 
onset in service, or is otherwise the 
result of a disease or injury during 
active service.  The examiner should 
provide a rationale for all opinions.

The case should then be returned to the Board, if otherwise 
in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



